Citation Nr: 1400174	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  07-33 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for chondromalacia patella of the left knee, status post arthroscopy with residual DJD prior to July 5, 2010.

2.  Entitlement to an initial evaluation greater than 10 percent for left knee laxity prior to July 5, 2010.

3.  Entitlement to an evaluation above 30 percent for left knee, status post total knee arthroplasty from September 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection for left knee chondromalacia patella, status post arthroscopy with residual DJD, assigning an initial 10 percent evaluation effective November 17, 2004.  The Veteran appeals the initial rating assigned to the left knee.

During the course of the appeal, a January 2008 rating decision assigned a separate 10 percent evaluation for laxity of the left knee, effective April 24, 2008.  On July 5, 2010, the Veteran underwent a total knee arthroplasty of his left knee.  By rating decision of December 2010, the separate 10 percent evaluation for laxity of the left knee was discontinued, effective July 5, 2010.  Therefore, the issues before the Board include entitlement to an initial evaluation greater than 10 percent for laxity of the left knee from April 24, 2008 to July 4, 2010.  

The December 2010 rating decision also assigned a 100 percent rating for postoperative convalescence under 38 C.F.R. § 4.30 to the left knee, effective July 5, 2010 to August 31, 2010, after which a 100 percent schedular rating under Diagnostic Code 5055 for left knee replacement with prosthesis was assigned, effective September 1, 2010 to August 31, 2011.  Thereafter, a 30 percent rating went into effect on September 1, 2011.  Therefore, as the maximum rating has been assigned for the left knee for the period from July 5, 2010 to August 31, 2011, the issues before the Board are the propriety of the 10 percent rating assigned for the left knee from November 17, 2004 to July 4, 2010, and the 30 percent rating assigned for the left knee (status post total knee arthroplasty) as of September 1, 2011.

In April 2013, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony in support of his appeal before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In June 2013, the Board remanded the issues of entitlement to an initial evaluation greater than 10 percent for chondromalacia patella of the left knee, status post arthroscopy with residual DJD prior to July 5, 2010; entitlement to an initial evaluation greater than 10 percent for left knee laxity prior to July 5, 2010; and entitlement to an evaluation above 30 percent for left knee, status post total knee arthroplasty (TKA) from September 1, 2011 to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further evidentiary and procedural development.  Following the development ordered by the Board, the ratings and their effective dates assigned to the left knee for chondromalacia patella, laxity, and status post TKA were confirmed and continued in an August 2013 rating decision/supplemental statement of the case.  The case was returned to the Board in August 2013 and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  Prior to June 3, 2010, chondromalacia patella of the left knee, status post arthroscopy with residual DJD, was manifested by subjective complaints of left knee pain, with crepitus, pain on use and with prolonged standing, sitting, and physical activity, with X-ray evidence of postoperative and degenerative changes of the left knee joint and range of motion tests demonstrating extension to no more than 5 degrees and flexion to no less than 90 degrees, limited by pain at the extremes of these ranges, but with no objective demonstration of additional limitation of motion due to pain following repetitive motion.

2.  As of June 4, 2010, chondromalacia patella of the left knee, status post arthroscopy with residual DJD, was manifested by MRI evidence of semilunar cartilage dislocation, with subjective complaints of left knee pain, with pain on use and with prolonged standing, sitting, and physical activity, with X-ray evidence of postoperative and degenerative changes of the left knee and range of motion tests demonstrating extension to no more than 5 degrees and flexion to no less than 90 degrees, but with no objective demonstration of additional limitation of motion due to pain following repetitive motion.

3.  Prior to July 5, 2010, left knee laxity was clinically manifested by no more than slight instability on objective medical examination.

4.  For the period from September 1, 2011, onwards, the Veteran's left knee disability is rated as status post left TKA and is manifested by intermediate degrees of residual weakness, pain, and limitation of motion.

5.  For the period from August 13, 2013, recurrent subluxation and medial-lateral instability that is moderately disabling is clinically demonstrated to be a manifestation of the Veteran's left knee disability, status post left TKA. 


CONCLUSIONS OF LAW

1.  The criteria for initial evaluation greater than 10 percent for chondromalacia patella of the left knee, status post arthroscopy with residual DJD, prior to June 3, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5258, 5259, 5260, 5261 (2013).

2.  The criteria for a 20 percent evaluation (and no higher) for semilunar cartilage dislocation associated with chondromalacia patella of the left knee, status post arthroscopy with residual DJD, for the period from June 4, 2010 to July 4, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.2, 4.7, 4.71a, Diagnostic Code 5258 (2013).

3.  The criteria for an initial evaluation greater than 10 percent for left knee laxity prior to July 5, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).
 
4.  The criteria for an evaluation in excess of 30 percent for left TKA for the period from September 1, 2011, onwards, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).

5.  The criteria for a separate 20 percent evaluation for moderate recurrent subluxation and medial-lateral instability of the left knee, status post TKA, for the period commencing on August 13, 2013 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 and VA's duty to assist.

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The appeal pertains to the initial evaluation assigned for an original grant of service connection, effective from November 17, 2004, which is a downstream issue from a rating decision dated in January 2007, which initially established service connection for the left knee disability at issue and assigned the initial evaluation being contested and its effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, to the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the issue adjudicated on the merits herein, these deficits are deemed to be non-prejudicial to this claim.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

With respect to the left knee issues decided on the merits in this decision, VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Board observes that the temporal focus of this claim is the period from November 17, 2004 to July 4, 2010, and thereafter from September 1, 2011 onwards.  The Veteran's service department and private, VA, and Social Security Administration (SSA) medical and examination records pertinent to treatment of his left knee disability at issue for the aforementioned periods have been obtained and associated with his claims file or are otherwise accessible and viewable on the VBMS and Virtual VA electronic databases.  The relevant clinical evidence is current up to August 2013.  Furthermore, the Veteran was provided with VA examinations in July 2005, October 2006, April 2008, December 2009, September 2011, and August 2013 to assess the severity of the left knee disability decided herein.  These examinations and their findings are predicated on review of the Veteran's pertinent clinical history and are thus adequate for VA adjudication and compensation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the April 2013 Board hearing, the undersigned Veterans Law Judge's questions and the Veteran's oral testimony focused on the elements necessary to substantiate, inter alia, the Veteran's claim for a higher initial evaluation for his service-connected left knee disability.  [See transcript of April 30, 2013 Board hearing.]  Thus, the Board finds that the Veterans Law Judge presiding over the April 2013 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

The Board notes that there has been substantial compliance with the evidentiary and procedural development that it ordered the RO/AMC to undertake pursuant to the June 2013 Board remand.  Therefore, no additional remand for corrective action is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board is ultimately satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary with respect to the issues decided on the merits herein.  The Veteran is represented in the current appeal and has had opportunity to submit additional evidence in support of the left knee claim.  An August 2013 statement from the Veteran's representative affirms that there is no outstanding pertinent evidence that must be considered in this current appeal with respect to the issues decided herein.  Furthermore, the Board has searched the Veteran's claim on the VBMS and Virtual VA electronic databases for any other additional medical records pertinent to his claim.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the left knee claim decided herein, and thus no additional assistance or notification is required in this regard.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Pertinent law and regulations: Increased ratings - knee disabilities.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

When rating a musculoskeletal disability such as the knee disorder at issue, functional loss due to pain must be considered.  A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  The relevant temporal focus commences on November 17, 2004, based on the date of VA's receipt of the Veteran's claim for VA compensation for a left knee disability (see 38 C.F.R. § 3.400 (2012)), and ends on July 4, 2010, as the maximum 100 percent evaluation took effect the following day, when he underwent surgery for a total left knee arthroplasty.  Thereafter, the relevant temporal focus resumes on September 1, 2011, when the 100 percent evaluation for left TKA ended and a 30 percent evaluation under Diagnostic Code 5055 for residuals of TKA took effect. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  However, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

The provisions 38 C.F.R. §§ 4.40, 4.45, 4.59 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

The applicable rating criteria for evaluating the Veteran's left knee disability, which is diagnostically rated prior to July 5, 2010, as chondromalacia patella of the left knee, status post arthroscopy with residual DJD, are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, and 5262.  These provide the following:

5010
Arthritis, due to trauma, substantiated by X-ray findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012)

5256
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2012)

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability: 


Severe
30

Moderate
20

Slight  
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013)

5258
Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint:                                                                20

38 C.F.R. § 4.71a, Diagnostic Code 5258 (2012)



5259
Cartilage, semilunar, removal of, symptomatic:   10

38 C.F.R. § 4.71a, Diagnostic Code 5259 (2012)



5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012)

5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013)

Rating a knee disability following surgical replacement of the disabling joint with a prosthetic is rated under the criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5055, which provides for the following:




5055 	Knee replacement (prosthesis).

		Prosthetic replacement of knee joint:
			For 1 year following implantation of prosthesis                                100
			
			With chronic residuals consisting of severe painful motion or
			 	weakness in the affected extremity                                                 60
			
			With intermediate degrees of residual weakness, pain or limitation
		 		of motion rate by analogy to Diagnostic Codes 5256, 5261, or 5262.
			
          Minimum rating	                                                                           30

38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013)

A knee disability may be rated under both the Diagnostic Code for arthritis and the Diagnostic Code for joint instability.  The VA Office of the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a.  The Office of the General Counsel noted that Diagnostic Code 5257 specifically addressed only instability of the knee and Diagnostic Code 5003 specifically addressed only arthritis and disability from arthritis due to limitation of range of motion.  The Office of the General Counsel determined that because these Diagnostic Codes applied either to different disabilities or to different manifestations of the same disability, the evaluation of knee dysfunction under both Codes would not amount to pyramiding (i.e., evaluating the same disability under various diagnoses) which was to be avoided under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997).  Thusly, it was appropriate for the agency of original jurisdiction to assign a separate rating for laxity of the left knee under Diagnostic Code 5257, which was rated 10 percent disabling prior to July 5, 2010.

As of July 5, 2010, the Veteran's left knee was rated on the basis of a TKA that was surgically implanted on that date.  A 100 percent temporary total rating under 38 C.F.R. § 4.30 for post-operative convalescence was assigned from July 5, 2010 to August 31, 2010, with a 100 percent evaluation under Diagnostic Code 5055 for one year thereafter; on September 1, 2011, a 30 percent evaluation under Diagnostic Code went into effect.   

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable Diagnostic Codes under § 4.71a in rating the Veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one Diagnostic Code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

(a.)  Entitlement to an initial evaluation greater than 10 percent for chondromalacia patella of the left knee, status post arthroscopy with residual DJD prior to July 5, 2010.

By history, the Veteran's treatment medical records show that the Veteran was treated throughout his period of military service for recurrent complaints of bilateral knee pain when engaged in physical exercise.  The Veteran was released from active duty in November 1991.  Post-service medical records show continuity of painful bilateral knee symptoms persisting to the present day, which was ultimately diagnosed as chondromalacia patella.  

As relevant to the Veteran's left knee, private medical records show that in June 2004, meniscus tears of the left knee were revealed by medical imaging.  The Veteran underwent arthroscopic surgery of his left knee in September 2004 for a partial medial meniscectomy, chondroplasty of the medial femoral condyle, and patellofemoral articulation with lateral retinacular release.

VA examination in July 2005 shows that the Veteran vocational background was as a cable television technician.  He complained of daily left knee pain with subjective sensations of instability, like his left knee was about to give out under him.  He reported that he was in the process of receiving a supportive brace for his left knee and was able to walk 100 yards comfortably, climb one flight of stairs, walk without a limp, and sit for up to 45 minutes.  He was able to flex his knee to 140 degrees and extend it to zero degrees with no limitation due to pain, fatigue, weakness, or incoordination.  Moderate crepitus was present, but without joint locking, effusion, or patellar compression tenderness.  No buckling or instability of the medial and collateral ligaments of the left knee was objectively demonstrated.       

In a written statement dated in February 2006, the Veteran's private treating physician opined that the Veteran was unable to effectively engage in his prior vocation because his bilateral knee disabilities reduced his lifting capacity and ability to perform physical actions that involved crouching and kneeling.

An October 2006 VA examination shows, in pertinent part, that the Veteran presented with subjective complaints of left knee pain with a perceived sensation of locking and crepitus, which significantly reduced his capacity to engage in upright physical activities and the normal daily activities of living.  The left knee displayed normal alignment.  Small effusion of the left knee was observed.  Mildly increased pain was reported with repetitive resisted extension of the left knee, but not with repetitive resisted flexion.  Factoring additional functional loss due to repetitive motion pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), the Veteran could extend his left knee to 5 degrees and flex it to 125 degrees.  Mild effusion and tenderness of the left knee joint spaces was also observed.  Crepitus was detected on range of motion testing.  Notwithstanding subjective complaints of knee instability, his left knee ligaments objectively tested as stable.  Mild incoordination of left knee motion and mild quadriceps atrophy were observed.  The Veteran walked with a mild antalgic gait.  The diagnosis was mild to moderate left knee arthritis.

The report of a September 2007 SSA medical examination shows that the Veteran had knee pain secondary to a meniscectomy and osteoarthritis.  He used a cane and knee brace to support himself when ambulating, but that he was able to walk without it and displayed only a minimal limp.  Range of motion testing shows extension of his left knee to zero degrees and flexion to 130 degrees, limited by onset of pain at the extremes of these ranges.  No crepitus or effusion was detected. The SSA physician determined that the Veteran could function at his baseline level without his cane and that he displayed good strength despite his significant bilateral knee pain.  No postural or manipulative limitations were detected.  The examiner stated that the functional impact of the Veteran's left knee disability was that he could be expected to only be able to sit, stand, wand walk for six hours out of a normal eight-hour workday, although there was no restrictions in the numbers of hours he could sit in a normal eight-hour workday, indicating that he could work in a sedentary capacity.  At the time of this examination, he was attempting to change careers.  He was last employed as a cable television installer up to June 2004, but had to discontinue this vocation due to his knees.  He planned to study to become a paralegal.   

VA examination on April 24, 2008 shows that the Veteran experienced significant knee pain that was only partially alleviated (but not eliminated) by prescribed narcotic medication.  He needed assistance in bathing and dressing himself due to his knee pain and he avoided using stairs.  He could not stand or remain seated for longer than 10 minutes without having to alternate standing or sitting to reduce his knee discomfort.  Joint line tenderness, swelling, and patellofemoral grating and crepitus were detected.  No effusion was observed.  He could extend his left knee to zero degrees and flex it to 130 degrees, but these motions were accompanied with severe pain.  Left knee laxity, characterized as mild, was also observed.  (This is the first clinical notation of record of the presence of left knee instability.)  Repetitive testing did not produce additional limitation of motion but produced increased subjective pain.  However, an additional 10-degree loss of flexion was observed due to painful motion, thus translating to 115 degrees of flexion.  No weakness, impaired endurance, or incoordination of the left knee was objectively demonstrated.  Also, no muscle atrophy or neurological deficits of the left knee and left lower extremity were detected.  He walked with a limp favoring his left knee and used a cane.  

Recent MRI study revealed moderate to severe osteoarthritis of the medial and patellofemoral joint compartment of the left knee, with tendinosis of the quadriceps and patellar tendons and left iliotibial band bursitis.  X-rays revealed moderate to severe DJD with osteophyte formation and patellofemoral degeneration, more prominent in the left knee as compared to the right.  

The examiner opined that although the Veteran did not have markedly diminished range of left knee motion, he had functional impairment of his ability to sit and stand for prolonged periods of more than 10 minutes at a time (with a similar limit of 10 minutes on how long he could operate an automobile without stopping while driving in a seated position), and to walk and lift because of knee pain.  However, he was not precluded from sedentary employment so long as he could frequently change his positioning.   The diagnosis was severe osteoarthritis of the patellofemoral and medial joint compartments, left knee, with limitation of motion.  

Private and VA outpatient medical reports dated from 2004 - 2010 show that the Veteran was treated for ongoing chronic knee pain and was on prescribed opioid regimen to help manage his pain, although the records reflect that his caregivers were trying to wean him off these narcotic medications.  Lay witness statements dated in 2008 from his immediate family members and neighbors reflect that he displayed outward signs of severe knee pain with associated limitation of his physical activities and need for assistance in engaging in the daily activities of living.     

VA examination in December 2009 shows no effusion of the Veteran's left knee.  Slight patellofemoral crepitus was demonstrated on extension and flexion motions.  His ligaments were intact and no swelling was observed.  Range of motion test results were not presented in this examination report.  

The report of a June 4, 2010 VA-authorized MRI study of the Veteran's left knee shows that there was an undersurface tear of the posterior horn of the medial meniscus involving the anterior and posterior root with almost complete displacement of the body into the medial gutter, with surrounding synovitis, opposing joint surface bone marrow edema and sclerosis and marginal and central osteophytes.  Contour defects of the central medical femoral condyle and the central tibial plateau with generalized cartilage thinning were also demonstrated.  

Private medical records show that on July 5, 2010, the Veteran underwent surgery for implantation of a left TKA.

The Board has considered the above evidence and finds that it does not support the assignment of an initial evaluation higher than 10 percent for chondromalacia patella of the left knee, status post arthroscopy with residual DJD for the period from November 17, 2004 to July 4, 2010.  On all examinations conducted during this period, the Veteran experienced pain on use and motion of his left knee, but he nevertheless had extension that was not limited to more than 5 degrees and flexion that was not limited to less than 90 degrees during this period, even factoring in additional limitation of extension and flexion due to functional loss and pain after repetitive motion testing.  Limitation of extension to 5 degrees and limitation of flexion to 90 degrees still does not produce a compensable limitation of motion under Diagnostic Codes 5260 and 5261.  The limitations on prolonged use of the left knee when walking, sitting, and standing is deemed by the Board to be adequately compensated by the 10 percent evaluation assigned for this period.  

Similarly, although a perceived sense of locking was reported by the Veteran, and although a single episode of a small left knee effusion was objectively noted on examination in October 2006, there was no actual clinical finding of left knee joint locking and the medical evidence, as a whole, does not demonstrate the presence of  frequent effusion for the time period at issue.  The Board does not find it to more closely approximate the criteria for a 20 percent evaluation under Diagnostic Code 5258.  

Diagnostic Code 5259 contemplates a 10 percent rating due to symptomatic removal of the semilunar cartilage (meniscectomy).  However, the medical evidence establishes that the Veteran only had a partial meniscectomy performed by way of repair of the damaged cartilaginous pad on his left knee and not complete removal of the semilunar cartilage, as contemplated by Diagnostic Code 5259.  

Thusly, a 10 percent evaluation assigned under Diagnostic Code 5003-5014 on the basis of DJD with characteristic pain on motion of the left knee for the period from November 17, 2004 to June 3, 2010 is appropriate.  

The Board finds that a VA-authorized MRI of the Veteran's left knee conducted on June 4, 2010, objectively demonstrates that there was displacement of the meniscal body.  This clinical finding, confirmed on medical imaging study, more closely approximates the criteria contained in Diagnostic Code 5258, which contemplates a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of pain, notwithstanding the absence of locking and effusion.  38 C.F.R. § 4.7 (2013).  Therefore, resolving all doubt in the Veteran's favor, the Board will allow a staged rating increase to 20 percent under this Code, effective for the period from June 4, 2010 to July 4, 2010, for chondromalacia patella of the left knee, status post arthroscopy and residual DJD.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The objective evidence does not demonstrate, however, that the Veteran's left knee disability is manifested by limitation of motion or ankylosis that would warrant the assignment of an evaluation greater than 20 percent under any of the applicable Diagnostic Codes for the period prior to July 5, 2010.    

The Board notes that the increase in severity of the Veteran's left knee, primarily due to the semilunar cartilage dislocation discussed above, is not objectively demonstrated any earlier than the VA MRI study of June 4, 2010.  As the constellation of symptomatology presented by the evidence does not portray a disability picture that more closely approximates the criteria for an evaluation above 10 percent for chondromalacia patella of the left knee, status post arthroscopy and residual DJD for the period from November 17, 2004 to June 3, 2010, the Veteran's claim for a higher initial rating in this regard must be denied.

(b.)  Entitlement to an initial evaluation greater than 10 percent for left knee laxity prior to July 5, 2010.

As relevant, although the Veteran presented subjective complaints of perceived left knee joint instability throughout the period prior to July 5, 2010, the clinical evidence does not objectively demonstrate the presence of any actual instability of the left knee joint any earlier than the VA examination conducted on April 24, 2008, which shows the presence of left knee laxity that was characterized by the examining clinician as mild.  Thereafter, the clinical evidence does not objectively indicate that the left knee joint laxity had increased in severity prior to July 5, 2010.  The Board concludes that these findings present a clinical picture that more closely approximates the criteria for a 10 percent evaluation on the basis of slight instability, as contemplated in 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Assignment of a higher evaluation is not supported by the clinical evidence, which does not indicate that the left knee laxity is moderately disabling such that the assignment of a 20 percent evaluation would be appropriate.  Therefore, the Veteran's claim for an initial evaluation greater than 10 percent for left knee laxity prior to July 5, 2010 must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(c.)  Entitlement to an evaluation above 30 percent for left knee, status post total knee arthroplasty from September 1, 2011.

VA examination in September 2011 shows that the Veteran reported being able to sit or stand for no more than 30 minutes at a time before needing to change positioning secondary to onset of knee pain and stiffness.  He was deemed capable of performing all activities of daily living, including dressing and bathing himself, driving, and tending to the needs of nature.  He reported that he could not run but that he could walk a maximum distance of 200 feet, limited by knee pain.  Climbing one flight stairs caused knee pain and going down a flight of stairs produced even greater knee pain.  Objective examination of his left knee revealed no evidence of abnormal weight bearing, joint effusion, swelling, laxity, ankylosis, or joint/ligament laxity or instability.  He walked with a limp and used a cane.  No pain on palpation of the left knee was elicited.  The left knee could extend to zero degrees three times without pain, and could flex to 130 degrees, limited by pain at the extreme of this range after repeated flexion three times.  Moderate crepitus (popping) on range of motion was noted.  The surgical scar of the left TKA was not painful or unstable.  The diagnosis was left TKA and no instability with a residual scar.

Private and VA outpatient medical reports dated from 2011 - 2013 show that the Veteran was treated for ongoing chronic knee pain and was on prescribed opioid regimen to help manage his pain, although the records reflect that his caregivers were trying to wean him off these narcotic medications.  

His hearing testimony of April 2013 indicated that, after having been unemployed since 2004 because his bilateral knee disabilities prevented him from working in his old vocation, he had recently obtained gainful employment with the federal government at a local SSA office, which accommodated his knee disabilities and allowed him to put to use a baccalaureate degree in paralegal science that he earned through VA vocational rehabilitation.  He indicated that following his left TKA in July 2010, he still experienced left knee pain and laxity and was unable to squat, kneel, or bend over to tie his own shoes.  He accommodated his impairment by wearing slip-on shoes.  He expressed his personal belief that he did not acquire any greater benefit for having undergone a left TKA than had he declined this avenue of treatment. 

The report of a VA examination of the Veteran's left knee, which was conducted on August 13, 2013, shows that the Veteran complained of experiencing episodic flare-ups of elevated left knee pain with a frequency of two times per month, each episode lasting two days with knee swelling and pain, which he treated with bedrest and staying off his feet.  He reported that in the previous year, he had lost five days of work because of his left knee.  On objective testing, he could flex his left knee to 100 degrees, limited by pain, with onset of left knee pain at 90 degrees, and extend it fully to 0 degrees, which was normal.  No additional limitation of motion of the left knee was demonstrated following repetitive use testing three times.  However, there was functional loss and functional impairment following repetitive use testing that was manifested by less movement of the left knee than normal.  Tenderness and pain of the joint line and soft tissues of the left knee were elicited on palpation.  The residual surgical scars were well-healed and non-tender.  He was 5/5 on muscle strength testing on flexion and extension of his left knee, with no reduced muscle strength was noted.  Medial-lateral instability was demonstrated on valgus/varus stress testing with moderate recurrent patellar subluxation/dislocation.  The examining clinician characterized the aforementioned constellation of symptoms as intermediate degrees of residual weakness, pain, or limitation of motion from the left TKA of July 2010.  Significantly, the examining clinician stated that the Veteran's left knee did not impact his ability to work.

An August 2103 VA outpatient treatment note on Virtual VA shows that the Veteran complained of left knee pain, status post left TKA, and reported that he used a recumbent exercise bicycle for physical exercise.  

The Board has considered the foregoing evidence and finds that it presents a disability picture that more closely approximates the criteria for the minimum 30 percent evaluation under Diagnostic Code 5055 for postoperative left TKA with impairment on the basis of intermediate degrees of residual weakness, pain and limitation of motion.  The criteria for a 60 percent evaluation under Diagnostic Code 5055 are not met as the clinical evidence does not demonstrate that the Veteran experiences severe painful motion or weakness in the left lower extremity, as indicated by the fact that he was 5/5 on muscle strength testing on flexion and extension and was able to use a recumbent exercise bicycle for physical exercise.  The Board also notes that on examination in August 2013, the examiner specifically stated that the Veteran's left knee, status post TKA, was manifested by intermediate degrees of residual weakness, pain and limitation of motion.  Thusly, the 30 percent evaluation assigned for the period from September 1, 2011, onwards, is deemed to appropriately compensate the Veteran for his level of left knee impairment.  

Assignment of an evaluation above 30 percent is not warranted as limitation of extension to 30 degrees is not demonstrated, such that a 40 percent evaluation may be assigned under Diagnostic Code 5261, nor does the evidence objectively demonstrate the presence of ankylosis, which is an orthopedic condition in which the affected joint is fused and immobile at a set angle, such that an evaluation above 30 percent may be assigned under Diagnostic Code 5256.  The evidence does not also demonstrate the presence of impairment of the left tibia and fibula due to nonunion with loose motion that requires a supportive brace.  


Therefore, in view of the foregoing discussion, the claim for a rating increase in excess of 30 percent for a service-connected left TKA from September 1, 2011 must be denied.  Because the evidence in this case is not approximately balanced with respect to this aspect of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).      

The Board notes, however, that there is clinical evidence of recurrent subluxation and medial-lateral instability affecting the left knee, which was objectively demonstrated during the August 13, 2013 VA examination.  Instability is not contemplated in evaluating the residuals of a knee replacement under Diagnostic Code 5055.  Therefore, the assignment of a separate evaluation under Diagnostic Code 5257 is warranted, effective on this date.  As the examining clinician characterized the recurrent subluxation as moderate, the Board will assign a separate 20 percent evaluation.  Assignment of a separate higher evaluation of 30 percent is not warranted under the current facts of the case, which do not demonstrate severe recurrent subluxation or instability.  

(d.)  Extraschedular consideration.

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected disabilities addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected left knee disability has presented such an unusual or exceptional disability picture at any time from November 17, 2004 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2013).  In this case, the evidence of record does not indicate the Veteran is frequently hospitalized for his service-connected left knee disability.  Although the clinical evidence indicates that the Veteran is limited in his capacity to engage in any occupation that requires him to perform physical activities that involve prolonged standing, sitting, or walking, there is no clinical evidence that deems him to be precluded from performing sedentary work, notwithstanding his period of unemployment from 2004, when he was no longer able to pursue his old vocation as a cable television technician, until recently, when he was able to successfully obtain gainful employment in the federal government in a sedentary position that utilized his new skills as a paralegal following VA vocational rehabilitation.  The criteria of the applicable rating schedule as contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5055, 5257, 5258, 5259, 5260, and 5261 adequately contemplate his present level of impairment.  

The Board cannot concede that the Veteran's left knee disability, standing by itself, causes marked interference with his employment.  Furthermore, the clinical evidence fails to show that the disability picture created by the left knee disability is exceptional or unusual.  In this regard, notwithstanding his left knee joint pain and instability and his need for a period of pain management through prescription narcotics, he is presently able to use a reclining exercise bicycle to perform exercise using the disabled knee and there is no muscle atrophy noted on clinical examination.  Having reviewed the record with these mandates in mind, the Board finds that the staged schedular ratings presently assigned adequately reflect the state of the Veteran's left knee disability for the periods to which they are applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration.

The Board that VA must also consider entitlement to total disability evaluation based on individual unemployability (TDIU) when a Veteran seeks an increased rating for a service-connected disability, if it is raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has claimed to be unemployable due to his service connected disabilities; and, the RO has rendered adverse decisions on the TDIU issue in July 2008, January 2012, and April 2013 which would cover the applicable periods when the Veteran was not receiving a 100 percent schedular rating.  The Veteran has not appealed those decisions.




(CONTINUED NEXT PAGE)

ORDER

An initial evaluation greater than 10 percent for chondromalacia patella of the left knee, status post arthroscopy with residual DJD prior to June 3, 2010, is denied.

A 20 percent evaluation for chondromalacia patella of the left knee, status post arthroscopy with residual DJD, for the period from June 4, 2010 to July 4, 2010 is granted.

An initial evaluation greater than 10 percent for left knee laxity prior to July 5, 2010, is denied.

An evaluation above 30 percent for left knee, status post total knee arthroplasty, from September 1, 2011 is denied.

A separate 20 percent evaluation for moderate recurrent subluxation and medial-lateral instability from August 13, 2013 is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


